IN THE SUPREME COURT OF NORTH CAROLINA

                                     No.82A14-2

                               Filed 28 February 2020

 STATE OF NORTH CAROLINA

              v.
 SETHY TONY SEAM


      Appeal pursuant to N.C.G.S. § 7A-31 from a unanimous decision of the Court

of Appeals affirming the judgment entered on 11 October 2017 by Judge Jeffrey K.

Carpenter in Superior Court, Davidson County. Heard in the Supreme Court on 7

January 2020.


      Joshua H. Stein, Attorney General, by Kimberly N. Callahan, Assistant
      Attorney General, for the State.

      Glenn Gerding, Appellate Defender, by Kathryn L. VandenBerg, Assistant
      Appellate Defender, for defendant.


      PER CURIAM.


      We affirm the decision of the Court of Appeals which leaves intact the sentence

entered by the trial court. Defendant’s arguments regarding his constitutional rights

under the Eighth Amendment in which he asserts that he has no meaningful

opportunity for parole are not ripe for a determination by this Court, because the time

at which he is eligible to apply for parole has not yet arrived. We recognize that the

potential for parole constitutionally cannot be illusory for offenders sentenced to life
                                    STATE V. SEAM

                                  Opinion of the Court



with the possibility of parole. Defendant is not precluded from raising his claims at

a later date, in the event that said claims become ripe for resolution.

      AFFIRMED.

      Justices ERVIN and DAVIS did not participate in the consideration or

resolution of this decision.




                                          -2-